PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/356,180
Filing Date: 5 May 2014
Appellant(s): Mueller et al.



__________________
Joshua M. Povsner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 31, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on November 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 and 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had Limitation “determining the health state of the tissue based on spectra solely in the fluorescence spectra of the tissue” is not found to be supported from the original disclosure. 
The original disclosure only: [0125] The detection apparatus described above with reference to FIG. 1 allows the discrimination of healthy tissue from cancerous tissue based solely on fluorescence spectra. 
Furthermore, Applicant indicates that “"solely" excludes consideration of any other spectrums or spectra, and not other factors entirely.” Response to Office Action Dated August 1, 2019 page 8. However, Applicant has not clearly indicated the exclusion of consideration of such “any other spectrums or spectra.” Applicant has not clearly indicate “not other factors entirely.” 
In response to applicant’s argument on pages 9-10 that “the claimed subject matter is described in nearly haec verba. To this end, one of ordinary skill in the art, having had the benefit of the present disclosure would appreciate that cancerous tissue is not healthy tissue, and would appreciate that the health state (healthy versus cancerous) of tissue can be done according to the present teachings, based solely on the fluorescence spectra. For at least this reason, Applicants respectfully submit the filed application presents at least sufficient information to show one of ordinary skill in the art of the invention in possession of the Applicants,” The Examiner disagrees.
First, Applicant has NEVER indicate whether if the limitation “determining the health state of the tissue based on spectra solely in the fluorescence spectra of the tissue” is within the scope of “[t]he detection apparatus described above with reference to FIG. 1 allows the discrimination of healthy tissue from cancerous tissue based solely having had the benefit of the present disclosure would appreciate that cancerous tissue is not healthy tissue, and would appreciate that the health state (healthy versus cancerous) of tissue can be done according to the present teachings, based solely on the fluorescence spectra” with out providing any evidence that is supported by the original disclosure or inherently supported. 
The Examiner has raised the question about the scope of “solely.” However, Applicant merely answers that “the present teachings do inform those of ordinary skill in the art that the discrimination between healthy and cancerous tissue can be made based solely on raw measurement data, without knowing of the spectra of individual fluorophores. Since the main import of the presently described representative embodiment is to discern between healthy and cancerous (not healthy) tissue, Applicants respectfully submit this description alone conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.” Applicant again argues “one of ordinary skill in the art would know” without providing any evidence to show that one of ordinary skill in the art would know. 
Applicant argues that para 0125 states “[t]he corresponding discrimination method can be applied to the raw measurement data, i.e. it is not necessary to calculate an intrinsic fluorescence spectrum. Moreover, the discrimination method does not necessarily need prior knowledge about the spectra of individual fluorophores, because it does not attempt to determine the concentration of individual fluorophores.” However, even under the assumption that “solely” meant “not calculating an intrinsic fluorescence spectrum,” which is NOT positively claimed in the claim, “solely” could possibly exclude 
Now if “solely” includes “not calculating an intrinsic fluorescence spectrum,” then claims 19, 22, 27 are broadening the limitation of claim 16 because claim 19, for example, now include “calculating an intrinsic fluorescence spectrum,” such as calculation of “difference,” and “derivative.” Applicant also included in the argument on page 14 that “the health of the tissue is determined based on (raw) data. Further calculations based on these data are, nonetheless, anticipated by the present teaching, and are still based solely on these data.” 
Furthermore, even if “solely” meant to “exclude prior knowledge about the spectra of individual fluorophores, because it does not attempt to determine the concentration of individual fluorophores,” which is also not claimed, does not exclude a determination of a prior knowledge of fluorescence spectrum of a group of healthy tissues so long as the determination is not on a “individual” fluorophores. Now if “solely” includes “exclude prior knowledge about the spectra of individual fluorophores,” then claims 21, 22, 30, 31 are broadening the limitation of claim 16 because claim 21, for example, includes “prior knowledge about the spectra of individual fluorophores” when claim 19 includes “the first measure, and a further measure.” The first measurement would be a prior measurement of the further measurement. 
Applicant argues that para 0068, 0074-0076 provides teaching that “one reasonably skilled in the art would readily grasp what Applicant regarded as their invention.” Yet, Applicant is contracting the definition and the scope of “solely” in the . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 and 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claims 16-25 and 27-36, it is unclear what the metes and bounds of limitation “solely.” Applicant has never defined what “solely” meant. Yet, applicant argues that “solely” could include more than one spectrum (i.e. claiming “spectra”), and further calculation of the spectrum (claim 19, 22, 27, 31 and Pre-Appeal Req. 2.) while arguing that when prior art does further calculation of the spectrum, then solely is not found in the prior art. Pre-Appeal Req. 3-4.  
Applicant argues that “Applicants therefore respectfully submit that the Examiner’s reintroduction of a previously withdrawn rejection when no amendments to the claims have been made in the interim represents inefficient prosecution.” Applicant should be on notice that the Office Action mailed on May 28, 2020, is a NON-FINAL 
Applicant argues that “paragraphs [0068], [0074]-[0076] and [0125] of the published application and relied upon in the traversal of the rejection for the allegedly deficient written description facially inform those skilled in the art about the scope of the claimed term ‘determining the health state of the tissue based on spectra solely in the fluorescence spectra of the tissue’ with at least reasonable certainty.” However, Applicant has never indicated any scope, not even lists an example, of how “solely” can be properly interpreted. It seems that Applicant argues that “solely” includes “using raw data.” Arg. Page 13 para 2. Yet, Applicant never defined what a raw data is. 
If applicant meant that “solely” include “calculating” such as conducting difference, and taking derivative of the fluorescence spectra because these calculation is done on these “raw” data. Arg. Page 13, para 2. At the same time, when arguing against prior art Vo-Dinh, Applicant argues that “Applicants note that because both normalized and non-normalized data are denoted in this portion of Vo-Dinh, both data must be used, and not solely spectra solely in the fluorescence spectra of the tissue as specifically claimed. Moreover, it appears that the inclusion of the non-normalized data is in support of Vo-Dinh’s reliance on the normalized data alone.” Arg. Page 19, para 4. So when Vo-Dinh further calculate his/her data on the obtained spectra during normalization process, it is somehow no longer a “solely” while Applicant when further calculates the data is still solely. Still furthermore, any one would have known that a NON-normalized data is the raw data or the spectrum data. Applicant in fig. 7 indicated 40 as the measured fluorescence spectrum. AND applicant in fig. 7 indicated that 41 is 
Applicant argues that “… both data must be used, and not solely spectra solely in the fluorescence spectra of the tissue as specifically claimed.” It seems applicant adds a lot of solely to modify different objects. And none of which are supported and defined clearly in the specification. Furthermore, it seems applicant suggest that “normal tissue” spectrum is not needed for diagnosing cancerous tissue. Yet, fig. 7, and para 0076-0081 of applicant’s own disclosure, the healthy tissue 41 spectra must be known in order to determine the healthy state. The disclosure on page 0081: the tissue state determination unit 5 is not only adapted to determine whether the tissue comprises the first state or the second state based on the first measure only, but in addition also on a second measure.
Still furthermore, even if somehow applicant considers “solely” meant to be processing or calculating involving the only spectra data that is measured. Normalization of Vo-Dinh does not use any other spectra data. Normalization is a process of “using the same scale,” i.e. “the same intensity scale.” Col. 4, lines 45-58. To have the same intensity scale for displaying a feature does NOT change any intrinsic property of the feature been displayed. 
In conclusion, Applicant when arguing the support for “solely,” Applicant claims “solely” includes excluding “calculating,” but when arguing about the scope of “solely” and its dependent claim, Applicant includes “calculating” as to mean “solely” is “calculation solely on these data.” However, when dealing with a prior art, somehow 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 22, 27, 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 claims “a process that includes: determining the health state of the tissue based on spectra solely in the fluorescence spectra of the tissue.” Applicant argues on page 10 that “Vo-Dinh, teaches a differential normalized fluorescence (DNF) curve is different than fluorescence spectrum .. and the current application specifics how to discrimination method can be applied to raw measurement data without calculating an intrinsic fluorescence spectrum . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
When applicant argues that “the differential normalized fluorescence (DNF) curve of Vo-Dinh is different than a fluorescence spectrum, and the health state of tissue is determined based on DNF curve,” for 19, 22, 27, 31, applicant clearly indicates: 
“Applicants again note that claim to teatures determining the health state ot the tissue based on spectra solely in the fluorescence spectra of the tissue.” As such, the health of the tissue is determined based on (raw) data. Further calculations based on these data are, nonetheless, anticipated by the present teachings, and are still based solely on these data. For example, claim 19 recites, inter alia: …”
Arg. Page 13, para 2. 
Hence, Vo-Dinh also further calculates the DNF curve based solely on the intrinsic fluorescence spectrum acquired (col. 5, lines 3-12; col. 5, lines 51-col. 6, line 30). So if Vo-Dihn does not teach “based solely on these data” because Vo-Dihn further calculates base on these data. Hence, claims 19, 22, 27, 31, all cannot be further limiting claim 16. 
Applicant argues on page 14 that “Office Action pp.21-20 present no response to this traversal. However, Applicant fails to consider the traversal was indeed written on 
Similarly to explanation to the 112(a) and 112(b) rejection above, Applicant when arguing the support for “solely,” Applicant claims “solely” includes excluding “calculating,” but when arguing about the scope of “solely” and its dependent claim, Applicant includes “calculating” as to mean “solely” is “calculation solely on these data.” However, when dealing with a prior art, somehow calculating or even normalizing a scale no long considers “solely” even though the prior art Vo-Dinh is calculating (i.e. normalized) on the same measured data. Still furthermore, Applicant claims measuring TWICE in claim 21, and taking the difference between the two measurement, and yet argues that the same method when prior art Vo-Dinh takes the difference between normal/healthy tissue and malignant tissue of which are measured in the same way twice. In all of these, the specification has failed to definite the scope of “solely.” Depends on how “solely” can be construed, there are strong indication that these claims are not further limiting of claim 16. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16, 18, 24-25, 35-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vo-Dinh et al. (US 5,579,773, hereinafter Vo-Dinh ‘773).
In re claim 16, Vo-Dinh ‘773 teaches a detection system for detecting a health state of tissue, comprising: a computer processor that executes instructions (col. 3, lines 45-47); and an excitation light source and an emission light detector that are configured to emit excitation light, guide the excitation light to the tissue, generate fluorescence spectra of the tissue based on emission light emitted by the tissue, in response to excitation by the excitation light, and guided from the tissue, wherein, when executed by the computer processor, the instructions cause the detection system to execute a process that includes: determining the health state of the tissue based on spectra solely in the fluorescence spectra of the tissue generated based on the emission light emitted by the tissue in response to excitation by the excitation light (col. 2, lines 45-55; col. 3, lines 1-3; col. 4, lines 4-10, lines 57-65; fig. 2, note that fig. 2 label specifically “presents graphs showing fluorescence emission of normal and malignant tissue using non-normalized and normalized data, respectively”).
Fig. 2 (the none-normalized spectra on the top half) shows the exact “determining the health state of the tissue based on spectra solely in the fluorescence 
With regard to the normalized data of Vo-Dihn ‘733, applicant in Spec 0076 discloses:
 [0076] FIG. 9 shows schematically and exemplarily several fluorescence spectra measured on human liver samples. The respective location, where the measurement was made, was classified by a pathologist as normal (solid lines) or cancerous (broken lines). Cancerous means, in this example, that either tumor or necrotic tissue was present in significant amounts, i.e. in 50% or more of the tissue at the respective location, while normal means that the tissue was free of tumor or necrotic tissue. The dashed bars at 625 nm and 635 nm denote maximum wavelengths of the main peaks. These wavelengths are preferentially the above mentioned first emission wavelength and the second emission wavelength. In FIG. 9, the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra.
Applicant’s fig. 9 is also a normalized data from all spectra when “the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra.” 
In response to applicant’s argument that “because both normalized and non-normalized data are denoted in this portion of Vo-Dinh, both data must be used, and not solely spectra solely in the fluorescence spectra of the tissue as specifically claimed. Moreover, it appears that the inclusion of the non-normalized data is in support of Vo-Dinh’s reliance on the normalized data alone. Any one would have known that a NON-normalized data is the raw data or the spectrum data. Applicant in fig. 7 indicated 40 as the measured fluorescence spectrum. AND applicant in fig. 7 indicated that 41 is the intrinsic fluorescence spectrum. See. para 0074. Yet, when Vo-Dinh shows fig. 2, a non-normalized (top fig) is somehow not the same type of “raw data” as the measure spectrum of Applicant’s 40 shown in fig. 7. 
Applicant argues that “… both data must be used, and not solely spectra solely in the fluorescence spectra of the tissue as specifically claimed.” It seems not only adapted to determine whether the tissue comprises the first state or the second state based on the first measure only, but in addition also on a second measure.
Furthermore, even if somehow applicant considers “solely” meant to be processing or calculating involving the only spectra data that is measured. Normalization of Vo-Dinh does not use any other spectra data. Normalization is a process of “using the same scale,” i.e. “the same intensity scale.” Col. 4, lines 45-58. To have the same intensity scale for displaying a feature does NOT change any intrinsic property of the feature been displayed. 
Applicant argues on page 15 that the methods of Vo-Dinh do not include the use of raw data, yet Applicant has not defined what a raw data is. Furthermore, the data Applicant uses in fig. 7 is the same data that Vo-Dinh uses in Fig. 2, i.e. intensity vs. wavelength. 
Applicant argues on page 16 that “[p]lainly, Vo-Dinh fails to disclose “determining the health state of the tissue based on spectra solely in the fluorescence spectra of the tissue generated based on the emission light emitted by the tissue in response to excitation by the excitation light.” The Examiner has set forth the reason above and 
Now again Applicant on page 15 argues that “Paragraph [0125] of the publication of the present application (i.e., U.S. Patent Application Publication No. 2014/0316280) specifies how the discrimination method can be applied to raw measurement data without calculating an intrinsic fluorescence spectrum. Accordingly, claim 16 specifically avoids teachings such as those involving a DNF curve in Vo-Dinh or similar teachings in other known prior art documents. By contrast, Vo-Dinh teaches use of a differential normalized fluorescence (DNF) curve which Vo-Dinh discloses as being completely different from using raw data or a specific fluorescence spectrum as in claim 16.” So Applicant now claims “solely” is to include “without calculating an intrinsic fluorescence spectrum. First, such narrow scope of claim construction is not claimed. Note that Applicant claims such narrow construction in claim 36. If Applicant claims such interpretation now, claim 36 is not further limiting. 
Furthermore, “without” is not found in the para 0125, and the statement “[i]t is not necessary” does not mean “absolutely not to calculate an intrinsic fluorescence spectrum.” The description of “i.e.” is merely a possibility. So again, Applicant has never positively limited the scope of “solely.”  
Applicant has NOT claimed or described in the specification the specificity of discriminating the healthy tissue from cancerous tissue when not using an intrinsic fluorescence spectrum. Hence, with the lack of exact specificity, one person could have used fig. 2 of Vo-Dinh, top right pic to determine if a tissue is malignant or not. 

the tissue state determination unit 5 is not only adapted to determine whether the tissue comprises the first state or the second state based on the first measure only, but in addition also on a second measure. For instance, to at least one of the first state and the second state a further emission wavelength of the emission light can be assigned, i.e. a further peak wavelength of the fluorophore F1 or the fluorophore F2 can be considered, wherein the tissue state determination unit 5 can be adapted to determine whether the tissue comprises the first state or the second state based on the first measure and based on a further measure that depends on a further part of the derivative defined by a further wavelength range around the further emission wavelength.
And in para 0127: The detection apparatus and the detection method use preferentially the assumption that in a first state the tissue comprises a first fluorophore F1 and in the second state the tissue comprises a second fluorophore F2…Fluorophore F1 has to be known to accumulate in the tissue, if the tissue is in the first state, and fluorophore F2 has to be known to accumulate in the tissue, if the tissue is in the second state. Such fluorophore pairs occur naturally in many relevant pairs of tissue states, for example, in healthy and cancerous liver tissue or in healthy and cancerous kidney tissue.
In such embodiments, prior knowledge of a healthy and cancerous wavelength emission is known!

If an intrinsic spectrum is something not measured, then the spectrum used by Vo-Dinh are all measured spectrum because these are being detected or measure after a laser excitation (fig. 2). And all the further calculation of Vo-Dinh is done on the measured spectrum just as the Applicant’s further calculation is done on the measured spectrum. 
Applicant argues that “Applicants have reviewed the description of Fig. 2 in Vo-Dinh and note that as described in the Detailed Description, there is no disclosure nor suggestion that any non-normalized fluorescence emission is disclosed......all substantive descriptions are directed to normalized fluorescence emissions (see column 4, line 45-column 6, line 47 of Vo-Dinh.) Applicants further note the reference describes Figs. 2a-2b, but there are no such labels in Fig. 2. The only description that even includes non-normah zed data is disclosed at column 3, lines 1-3 of Vo-Dinh, which states: ‘FIG. 2 presents graphs showing fluorescence emission of normal and malignant tissue using non-normalized and normalized data, respectively...’ Yet, as noted above, there is no description of non-normalized data in the specification that described Fig. 2(a), 2(b); in fact the only time “non-normalized” data are mentioned is in the above-captioned description of the drawings. These deficiencies in the description render Vo-Dinh non-enabling. In determining that quantum of prior art disclosure which is necessary to declare an applicant's invention 'not novel' or 'anticipated' within section 102, the stated test is whether a reference contains an 'enabling disclosure'... ." In re Hoeksemna, 399 F.2d 269, 158 USPQ 596 (CCPA 1968). (See MPEP § 2121.01.) A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention." Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). Plainly, and unequivocally, the one-time reference of Vo-Dinh in the Brief Description of the Drawings, and without explanation in the Detailed Description of the use of non-normalized data does not place the claimed invention in the public's disclosure.” Applicant has not claimed any specificity of “determining the health state of the tissue based on spectra solely in the fluorescence spectra of the tissue generated based on the emission light emitted by the tissue in response to excitation by the excitation light.” Fig. 2 with corresponding label is clearly to show that the top fig 2 is non-normalized and bottom of fig 2 is normalized. And the non-normalized in fig. 2 is at least without further calculation at that stage. And the non-normalized which is not yet further calculated can be shown to be different between normal and malignant, and therefore, such spectrum can be used to determine the health state. 
In re claim 18, Vo-Dinh ‘773 teaches wherein the process further comprises determining whether the tissue is in a first state (normal tissue) or in a second state (Diseased tissue, or vis versa), wherein the first state is related to a first wavelength and the second state is related to a second wavelength, wherein the determination whether the tissue is in the first state or the second state is based on a first measure that 
In re claim 24, Vo-Dinh ‘773 teaches wherein the process comprises providing a tissue type of the tissue, of which the state is to be determined, and providing at least one of several predefined first measures depending on the provided tissue type (figs. 2-3).
In re claim 25, Vo-Dinh ‘773 teaches wherein the excitation light source is configure to illuminate the tissue with tissue type detection light; and the emission light detector is configured to detect the tissue type based on the tissue type detection light (fig. 1). 
In re claim 35, Vo-Dinh ‘773 teaches wherein the health state of the tissue is determined based on raw measurement data of the fluorescence spectra of the tissue generated based on the emission light emitted by the tissue in response to excitation by the excitation light (fig. 2).
In re claim 36, Vo-Dinh ‘773 teaches wherein the health state of the tissue is determined without calculating an intrinsic fluorescence spectrum (fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17, 19, 20, 21, 22, 23, 27, 28, 29, 30, 31, 32, 33, 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vo-Dinh ‘773. 
In re claims 17 and 28, Vo-Dinh ‘773 teaches wherein the health state of the tissue is determined based on the fluorescence spectra of the tissue in a wavelength range of about 400 to 700 nm (figs. 2-3). It is obvious to focus on the region only with wavelength of 600 to 700 nm in order to optimize the application parameters to focus on malignant tumors with most obvious features and minor obvious features because from fig. 2/3 of Vo-Dihn ‘773, one clearly see the malignant tumor has different characteristic in wavelength of 600-700 nm. 
In re claims 19, 22, 27 and 31, Vo-Dinh ‘773 teaches a detection system for detecting a health state of tissue, comprising: a computer processor that executes instructions; a lighting unit configured to generate a fluorescence spectra of the tissue based on excitation light guided to the tissue and emission light guided from the tissue (fig. 1), wherein, when executed by the computer processor, the instructions cause the detection system to execute a process comprising: generating a derivative of the fluorescence spectra, a tissue state determination unit for determining the state of the tissue from the derivative (claim 14). Note that Vo-Dinh ‘773 teaches that: 
It is noteworthy that this study uses the normal (i.e., 0th order) normalized spectra (FIGS. 2b) and 0th order DNF curves (FIG. 3). In certain cases, small spectral features in the curves can be further enhanced by using first-derivative, second-derivative or n.sup.th derivative curves (col. 7, lines 19-24).

It is obvious that if the tissue is normal tissue, then the curve or the derivative of the curve at a wavelength such as (650, or 470 shown by fig. 3 of Vo-Dinh '773) will be different. Hence, it is obvious that there are difference of the curve or difference of the derivative of the curve between the normal tissue and malignant tumor at different wavelength, one can determine if the tissue is a normal or malignant base on the differences and that Vo-Dinh ‘773 teaches how to classify these difference based on these curves/spectra (col. 6, line 50 - col. 7, line 24).
Furthermore, when there is a difference between two values, it is obvious that one could be smaller and the other could be larger. The claimed limitation merely definite that two derivative values are different. It would have been obvious and inherent to seek difference with two different values.  
In re claim 20, it would be obvious to one of ordinary skill in the art to search for abnormalities in different range of wavelengths in order to optimize and monitor the changes of fluorescence characters in tissues of different health state as a part of conventional diagnostic steps.
In re claims 21 and 30, Vo-Dinh ‘773 teaches wherein at least one of the first state and the second state is related to a further wavelength, wherein the process further comprises determining whether the tissue is in the first state or the second state based on the first measure and a further measure that depends on the fluorescence spectra of the tissue at a wavelength within a further wavelength range around the 
In re claims 23 and 32, it is a merely again an optimization method in order to further detect features that might help to distinguish different type of tissues. 
In re claim 29, Vo-Dinh ‘773 teaches wherein the first wavelength is within a range of 630 to 640 nm and the second wavelength is within a range of 620 to 630 nm (fig. 2, note that 625 is near trough, and 63-640 is closer to peak). It is obvious to design choice and optimization to focus on disease tissues with most obvious features and minor obvious features at these ranges from figs. 2-3.
In re claim 33, Vo-Dinh ‘773 teaches teaches wherein the process comprises providing a tissue type of the tissue, of which the state is to be determined, and providing at least one of several predefined first measures depending on the provided tissue type (figs. 2-3).
In re claim 34, Vo-Dinh ‘773 teaches wherein the excitation light source is configure to illuminate the tissue with tissue type detection light; and the emission light detector is configured to detect the tissue type based on the tissue type detection light (figs. 1, 2). 

Claim(s) 16-18, 21, 24-25, 35-36 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sendai et al. (US 2003/0001104, hereinafter Sendai ‘104) evident by Fluorescence Spectrum, hyperlink listed and copy with PTO 892, hereinafter Fluo ‘Spec).

Note that a fluorescence spectra includes: fluorescence intensity with respect to both excitation and emission wavelength, from: Treatise on Geochemistry, 2003, see Fluo ‘Spec
In addition, Spectrum as defined in Merriam-Webster:
1a : a continuum of color formed when a beam of white light is dispersed (as by passage through a prism) so that its component wavelengths are arranged in order
b: any of various continua that resemble a color spectrum in consisting of an ordered arrangement by a particular characteristic (such as frequency or energy): such as
(1) : ELECTROMAGNETIC SPECTRUM
(2) : RADIO SPECTRUM
(3) : the range of frequencies of sound waves

c : the representation (such as a plot) of a spectrum
2a : a continuous sequence or range
a wide spectrum of interests
opposite ends of the political spectrum
b : kinds of organisms associated with a particular situation (such as an environment)
c : a range of effectiveness against pathogenic organisms
an antibiotic with a broad spectrum
Furthermore, from applicant’s specification, fig. 3, fig. 7, fig. 9, etc., Applicant also determines the peak of intensity with respect to wavelength. 
Intensity of a fluorescence spectrum is a part of the spectra. In another word, a fluorescence spectrum include intensity, wavelength.
Similarly, the intensity in Sendai ‘104 is a part of a fluorescence spectrum (figs. 15-18). Note that Figs. 15-18 is similar to applicant’s fig. 7, 9, etc. with exception of the “normalization.” 
However, the “normalization” is still based on the spectrum data (0009-0010, it is not normalized based on non-spectrum data). 
Sendai ‘104 states that: Consequently, the state of the tissue of the target subject cannot be accurately discerned based solely on the data relating to the intensity of the fluorescence received from the target subject upon the irradiation thereof with an excitation light. In order to remedy the problems described above: a method of displaying an image based on the difference between the spectral forms representing the tissue states, that is, a method of dividing the intensities of two types of fluorescence intensities of two fluorescence images, each formed of fluorescence of a mutually different wavelength band (a narrow band near 480 nm and a wide band from near 430-730 nm) to obtain the ratio there between and displaying a computed image based on the obtained factor thereof as a fluorescence diagnostic image. 
Although Sendai ‘104 teaches the state of the tissue of the target subject cannot be accurately discerned based solely on the data relating to the intensity of the fluorescence, Sendai ‘104 does NOT positively or explicitly teach that the state of the tissue cannot be determining based solely on the data relating to the intensity of the fluorescence. Rather, Sendai ‘104 teaches that intensity data along is not as accurate as further mathematics analysis of the spectra. It can be concluded that Sendai ‘104 has done the comparison of the accuracy based on methods done solely on the intensity of the spectra with methods on further mathematics analysis of the spectra, then concluded the method doe solely on the intensity is not as accurate. But the fact that Sendai ‘104 has taught the determination can be done solely on the intensity, it has shown that Sendai ‘104 at least has already taught the method of determining the state of the tissue based solely on the intensity (which again is just one part of the spectra). 
Hence, the teaching of Sendai ‘104 could anticipate the claim limitation “determining the health state of the tissue based solely on the fluorescence spectra of the tissue.”
Even if Sendai ‘104 does not anticipate, it would have been obvious matter of design choice to modify Sendai ‘104 to determine the health state of the tissue, since applicant has not disclosed that having “solely” (or “based solely on the fluorescence spectra of the tissue”) solves any stated problem or is for any particular purposes and it appears that the method of Sendai ‘104 as a whole or as limited as “solely with the intensity of the fluorescence” would perform equally well to determine the health state of the tissue. 
Sendai ‘104 never suggest claim 16 is impossible; rather Sendia ‘104 only teaches the method of claim 16 is not so accurate. Not accurate is still one way of determining the health state. Applicant has not claimed any accuracy of claim 16. Furthermore, just like Sendai’s further calculating of the spectra to increase the accuracy of the determination of health state, applicant also uses dependent claims to further calculating the spectra to increase the accuracy. Still furthermore, Sendai ‘104 teaches all the required apparatus of claim 16. 
With regard to the normalized data, applicant in Spec 0076 discloses:
 [0076] FIG. 9 shows schematically and exemplarily several fluorescence spectra measured on human liver samples. The respective location, where the measurement was made, was classified by a pathologist as normal (solid lines) or cancerous (broken lines). Cancerous means, in this example, that either tumor or necrotic tissue was present in significant amounts, i.e. in 50% or more of the tissue at the respective location, while normal means that the tissue was free of tumor or necrotic tissue. The dashed bars at 625 nm and 635 nm denote maximum wavelengths of the main peaks. These wavelengths are preferentially the above mentioned first emission wavelength and the second emission wavelength. In FIG. 9, the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra.
Applicant’s fig. 9 is also a normalized data from all spectra when “the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra.” 
When applicant argues that “the differential normalized fluorescence (DNF) curve of Vo-Dinh is different than a fluorescence spectrum, and the health state of tissue is determined based on DNF curve” for claims 19, 22, 27, 31, applicant clearly indicates: 
“Applicants again note that claim to teatures determining the health state ot the tissue based on spectra solely in the fluorescence spectra of the tissue.” As Further calculations based on these data are, nonetheless, anticipated by the present teachings, and are still based solely on these data. For example, claim 19 recites, inter alia: …”
Arg. Page 13, para 2. 
Hence, Sendai ‘104 also further calculates the normalized curve based solely on the intrinsic fluorescence spectrum acquired (fig. 16, 0009, 0010, 0077).
Therefore, Sendai ‘104 as shown teaches the limitation of claim 16. 
In response to applicant’s argument that “Sendai suggest that claim 16 is impossible,” Examiner disagrees. Sendai ‘104 never suggest claim 16 is impossible; rather Sendia ‘104 only teaches the method of claim 16 is not so accurate. Not accurate is still one way of determining the health state. Applicant has not claimed any accuracy of claim 16. Furthermore, just like Sendai’s further calculating of the spectra to increase the accuracy of the determination of health state, applicant also uses dependent claims to further calculating the spectra to increase the accuracy. Is it not? Applicant has never answer this question. Still furthermore, Sendai ‘104 teaches all the required apparatus of claim 16, especially fig. 15 (0009) Sendai ‘104. Applicant has not shown any apparatus of claim 16 that is not taught by Sendai ‘104. Furthermore, when applicant argues that “the differential normalized fluorescence (DNF) curve of Vo-Dinh is different than a fluorescence spectrum, and the health state of tissue is determined based on DNF curve” for claims 19, 22, 27, 31, applicant clearly indicates: 
“Applicants again note that claim to teatures determining the health state ot the tissue based on spectra solely in the fluorescence spectra of the tissue.” As such, the health of the tissue is determined based on (raw) data. Further calculations based on these data are, nonetheless, anticipated by the present teachings, and are still based solely on these data. For example, claim 19 recites, inter alia: …”
Arg. Page 13, para 2. 

In re claim 17, Sendai ‘104 teaches wherein the health state of the tissue is determined based on the fluorescence spectra of the tissue only in a wavelength range of 600 to 700 nm (fig. 15). It is obvious to focus on the region with wavelength of 600 to 700 nm in order to optimize the application parameters to focus on malignant tumors with most obvious features and minor obvious features. 
In re claim 18, Sendai ‘104 teaches wherein the process further comprises determining whether the tissue is in a first state (normal tissue) or in a second state (Diseased tissue, or vis versa), wherein the first state is related to a first wavelength and the second state is related to a second wavelength, wherein the determination whether the tissue is in the first state or the second state is based on a first measure that depends on the fluorescence spectra of the tissue at wavelengths within a first wavelength range around the first wavelength and the fluorescence spectra of the tissue at wavelengths within a second wavelength range around the second wavelength (figs. 2-3).
In re claim 21, Sendai ‘104 teaches wherein at least one of the first state and the second state is related to a further wavelength, wherein the process further comprises determining whether the tissue is in the first state or the second state based on the first measure and a further measure that depends on the fluorescence spectra of the tissue at a wavelength within a further wavelength range around the further wavelength (fig. 16, 17, where different peaks between normal tissue and Disease tissue can be found 
In re claim 24, Sendai ‘104 teaches wherein the detection apparatus comprises a tissue type providing unit for providing the type of the tissue, of which the state is to be determined, wherein the tissue state determination unit is adapted to provide at least one of several predefined first measures depending on the provided tissue type (figs. 15-18).
In re claim 25, Sendai ‘104 teaches wherein the excitation light source is configure to illuminate the tissue with tissue type detection light; and the emission light detector is configured to detect the tissue type based on the tissue type detection light (fig. 12). 
In re claim 35, Sendai ‘104 teaches wherein the health state of the tissue is determined based on raw measurement data of the fluorescence spectra of the tissue generated based on the emission light emitted by the tissue in response to excitation by the excitation light (fig. 15).
In re claim 36, Sendai ‘104 teaches wherein the health state of the tissue is determined without calculating an intrinsic fluorescence spectrum (fig. 15).

Claims 19-20, 22-23, 27-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sendai ‘104 in view of Vo-Dinh et al. (US 5,579,773, hereinafter Vo-Dinh ‘773).
In re claims 19, 22, 27 and 31, Sendai ‘104 fails to teach derivative of the fluorescence spectra of the tissue at a wavelength. But it would have been obvious that 
Furthermore, Vo-Dinh ‘773 teaches a detection system for detecting a health state of tissue, comprising: a computer processor that executes instructions; a lighting unit configured to generate a fluorescence spectra of the tissue based on excitation light guided to the tissue and emission light guided from the tissue (fig. 1), wherein, when executed by the computer processor, the instructions cause the detection system to execute a process comprising: generating a derivative of the fluorescence spectra, a tissue state determination unit for determining the state of the tissue from the derivative (claim 14). Note that Vo-Dinh ‘773 teaches that: 
It is noteworthy that this study uses the normal (i.e., 0th order) normalized spectra (FIGS. 2b) and 0th order DNF curves (FIG. 3). In certain cases, small spectral features in the curves can be further enhanced by using first-derivative, second-derivative or n.sup.th derivative curves (col. 7, lines 19-24).
Hence, it is obvious one of ordinary skill in the art could choose to use a derivative in order to enhance spectral features in the curve and to provide better diagnostics. 
It is obvious that if the tissue is normal tissue, then the curve or the derivative of the curve at a wavelength such as (650, or 470 shown by fig. 3 of Vo-Dinh '773) will be different. Hence, it is obvious that there are difference of the curve or difference of the derivative of the curve between the normal tissue and malignant tumor at different 
Furthermore, when there is a difference between two values, it is obvious that one could be smaller and the other could be larger. The claimed limitation merely definite that two derivative values are different. It would have been obvious and inherent to seek difference with two different values.  
In re claim 20, it would be obvious a design choice or obvious to try to search for abnormalities in different range of wavelengths in order to monitor the changes of fluorescence characters in tissues of different health state.
In re claims 23 and 32, it is a merely again an optimization method in order to further detect features that might help to distinguish different type of tissues. 
In re claim 28, Sendai ‘104 teaches wherein the health state of the tissue is determined based on the fluorescence spectra of the tissue only in a wavelength range of 600 to 700 nm (fig. 15). It is obvious to focus on the region with wavelength of 600 to 700 nm in order to optimize the application parameters to focus on malignant tumors with most obvious features and minor obvious features.
In re claim 29, Sendai ‘104 teaches wherein the first wavelength is within a range of 630 to 640 nm and the second wavelength is within a range of 620 to 630 nm (fig. 16). It is obvious to design choice and optimization to focus on disease tissues with most obvious features and minor obvious features at these ranges from fig 15-18.
In re claim 30, Sendai ‘104 teaches wherein at least one of the first state and the second state is related to a further wavelength, wherein the process further comprises 
In re claim 33, Sendai ‘104 teaches wherein the detection apparatus comprises a tissue type providing unit for providing the type of the tissue, of which the state is to be determined, wherein the tissue state determination unit is adapted to provide at least one of several predefined first measures depending on the provided tissue type (figs. 15-18).
In re claim 34, Sendai ‘104 teaches wherein the excitation light source is configure to illuminate the tissue with tissue type detection light; and the emission light detector is configured to detect the tissue type based on the tissue type detection light (fig. 12). 

(2) Response to Argument

Responding to Argument A
In response to Appellant’s argument on page 7 that “[t]he noted features of claim 16 are clearly and unequivocally described in the written description of the application as filed … The specification including paragraph [0125] describes the claimed subject matter. 

First, the Examiner has again and again asked Appellant to provide the definite and scope of “based solely on fluorescence spectra,” specifically the scope of “solely.” But Appellant has not provide any clearly scope to the word, “solely.” 
The Examiner has acknowledged that the word “solely” is verbatimly recited from the Specification, see Final Action page 3 para 1, but a verbatim word does not automatically imply that the Specification has enough support to show Appellant has the possession of claimed invention. For example, without knowing the scope of “solely,” the Specification has not shown that Appellant would possess any method or apparatus that would “determin[e] the health state of the tissue based on spectra solely” without knowing what a normal or healthy state of tissue’s spectra looks like. Emphasis added. Furthermore, without knowing the scope of “solely,” the Specification has not shown that Appellant would possess any method or apparatus that would “determin[e] the health state of the tissue based on spectra solely” without using any other method, maybe like CT detection of heathy tissue. 
Appellant argues on page 7 that “the teachings of the present application inform those of ordinary skill in the art that the discrimination between healthy and cancerous tissue can be made based solely on raw measurement data, without knowing the spectra of individual fluorophores … The spectra of the generated fluorescence spectrum are then used to determine healthy versus unhealthy, such as described at paragraphs [0074]-[0076] in connection with Figs. 7-9 of the published application.,” this 
Appellant also argues on page 10 when responding to 112, 4th rejection that “[f]urther calculations based on the spectra solely in the fluorescence spectra of the tissue are not outside the scope of claim 16, and are still based on spectra solely in the fluorescence spectra of the tissue.” Appeal Brief page 10. So in this response, Appellant further defines that “solely” includes “further calculations based on the spectra” of healthy and unhealthy tissue. Emphasis Added. 
Yet while explaining and arguing what “solely” includes, Appellant has never indicated what “solely” does NOT INCLUDE. 
However, when Appellant argues about the prior art, for example, Vo-Dinh. Appellant argues that “claim 16 specifically avoids teachings such as those involving a DNF curve in Vo-Dinh.” Appeal Brief page 13. Yet, Appellant has not provided any specific definition of “solely” that would avoid the involvement of the DNF curve. 
Vo-Dinh also teaches that: the present invention uses a normalization process that divides the intensity at each wavelength by the integrated area under the total spectrum … First, it produces a "normalization" effect. Since each spectrum is normalized with respect to the integrated intensity of the entire spectrum, the resulting spectrum becomes less dependent on the intensity factor. It is noteworthy that the normalized intensity In.sub.i has a dimensionless value since it is the ratio of an intensity (dimension in photons) divided by a sum of intensities .SIGMA..sub.i I(K).sub.i, (which also has a dimension in photons). Col. 5, lines 3-23.
n(K), I(K), IDNF(K), IB are all fluorescence spectra. 
The spectra of Vo-Dinh (top group of fig. 2) are the same as the Appellant’s fluorescence spectra of the tissue (figs. 7 &9) while the bottom group of fig.2 of Vo-Dinh is the further calculated spectra that is similar to the figs. 8 and 10 of Appellant which are also calculated “spectra” graphs.  
Yet now, Appellant argues that “solely” excludes “normalization” method of Vo-Dinh. But nowhere in the Specification, has Appellant provided a clearly indication or definition of the scope of “solely” that exclude “normalization” calculation. Hence, Appellant has created this indefinite definition and indefinite scope on the interpretation of “solely.” 
Still furthermore, in contrast to Appellant’s argument that “solely” excludes ‘normalization,” Para 0076 of Appellant’s specification actually teaches “normalization” even though the word “normalization” is not used. In para 0076, Appellant recites “[i]n FIG. 9, the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra.” Clearly, this is normalization of all spectra to the fluorescent intensity I at 600 nm. Even from the fig. 9, I of Y-axis starts at ONE. It is also important to note that Appellant has failed to disclose how this normalization or “scaling” is done in terms of the scope of “solely.”
Hence, Appellant is trying to definite what “solely” is and is not outside of the Specification one at a time on the go whenever a prior art is provided. Appellant’s fig 9 
Furthermore, Appellant actually admitted that Appellant does not have the possession to determine the health state of the tissue based on spectra solely in the fluorescence spectra by disclosing that “at wavelengths at which these characteristics are not visible in the original spectra shown in FIG. 9.” So without further calculation of first derivatives of the fluorescence spectra shown in FIG. 9 AND after these spectra have been smooth (which Appellant has not disclosed what methods Appellant used to smooth), Appellant has not shown that Appellant was in possession of determine the health state of the tissue based on spectra solely in the fluorescence spectra. 
Hence, Appellant failed to provide the scope of “solely.” Appellant also has been trying to exclude other type of mathematical calculation of spectra from the claim construction when receiving a prior art rejection but without any definition of “solely” from the Specification. Appellant fails to explain and answer the Examiner’s question that if the method used for the obtaining the graphs (of fig. 9) (of which are scaled so that the fluorescent intensity I at 600 nm is one for all spectra) is a normalization. Appellant has never disclosed “smoothing” for Fig. 10 while Appellant admitted that “these characteristics are not visible in the original spectra shown in FIG. 9.” 
With all these unknowns and inconsistencies from Appellant’s argument, the rejection of claims 16-25 and 27-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is proper.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 

Responding to Argument B 
In responding to Appellant’s argument that:
Paragraphs [0068], [0074]-[0076] and [0125] of the published application facially inform those skilled in the art about the scope of the claimed term "determining the health state of the tissue based on spectra solely in the fluorescence spectra of the tissue" with at least reasonable certainty. There is no reasonable possibility of one skilled in the art being uncertain as to the scope of the claimed invention based on the limitation "solely" in the context in which it is used in claim 16 and in the specification.
Appeal Brief Page 9, para 3. 
The Examiner Disagrees. 
Appellant’s Paragraph 0068 is about how light is emitted and how fluorescence spectra are collected. The definition or the scope of “solely” is nowhere to be found. 
Appellant’s Paragraph 0074 actually states “[fig]. 7 shows schematically and exemplarily a measured fluorescence spectrum 40 and an intrinsic fluorescence spectrum 41 of tissue being.” Similarly, Appellant’s Paragraph 0075-0076 keeps recited “exemplarily shown.” Again, the definition or the scope of “solely” is nowhere to be found. 
Appellant’s Paragraph 0125 states “[t]he detection apparatus described above with reference to FIG. 1 allows the discrimination of healthy tissue from cancerous tissue based solely on fluorescence spectra.” That is just using the word “solely” without any definition of the scope of “solely.” Furthermore in this paragraph, Appellant uses word “can be,” “not necessary,” and “not necessarily.” These words do not provide any definiteness to the interpretation of “solely.” These words merely provide possibilities or 
Furthermore, as explained above, the DNF curve of Vo-Dinh is actually a further calculations based on the spectra. Col. 5, lines 3-12; Col. 6, lines 6-22. Note that In(K), I(K), IDNF(K), IB are all fluorescence spectra. 
The spectra of Vo-Dinh (top group of fig. 2) are the same as the Appellant’s fluorescence spectra of the tissue (figs. 7 &9) while the bottom group of fig.2 of Vo-Dinh is the further calculated spectra that is similar to the figs. 8 and 10 of Appellant which are also calculated “spectra” graphs.  
Yet now, Appellant argues that “solely” excludes “normalization” method of Vo-Dinh. But nowhere in the Specification, has Appellant provided a clearly indication or definition of the scope of “solely” that exclude “normalization” calculation. Hence, Appellant has created this indefinite definition and indefinite scope on the interpretation of “solely.” 
Still furthermore, in contrast to Appellant’s argument that “solely” excludes ‘normalization,” Para 0076 of Appellant’s specification actually teaches “normalization” even though the word “normalization” is not used. In para 0076, Appellant recites “[i]n FIG. 9, the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra.” Clearly, this is normalization of all spectra to the fluorescent intensity I at 600 nm. Even from the fig. 9, I of Y-axis starts at ONE. It is also important to note that Appellant has failed to disclose how this normalization or “scaling” is done in terms of the scope of “solely.” 

Hence, Appellant failed to provide the scope of “solely.” Appellant also has been trying to exclude other type of mathematical calculation of spectra from the claim construction when receiving a prior art rejection but without any definition of “solely” from the Specification that specifically exclude other type of further calculation. 

Responding to Argument C
In response to Appellant’s argument that “the health of the tissue is determined based on spectra solely in the fluorescence spectra of the tissue. Further calculations based on the spectra solely in the fluorescence spectra of the tissue are not outside the scope of claim 16, and are still based on spectra solely in the fluorescence spectra of the tissue,” the Examiner disagree. Appeal Brief Page 10, para 2. 
Appellant on one hand argues that “solely” does not include or does not limit “further calculations based on the spectra solely.” But on the other hand, Appellant argue that “the differential normalized fluorescence (DNF) curve of Vo-Dinh is different than fluorescence spectra in claim 16,” Appeal Brief page 12, para 7. Appellant also argues that “Vo-Dinh teaches use of a differential normalized fluorescence (DNF) curve which Vo-Dinh discloses as being completely different from using spectra solely in the fluorescence spectra of the tissue or a specific fluorescence spectra as in claim 16.” Appeal Brief page 13, para 1. 
n(K), I(K), IDNF(K), IB are all fluorescence spectra. 
The spectra of Vo-Dinh (top group of fig. 2) are the same as the Appellant’s fluorescence spectra of the tissue (figs. 7 &9) while the bottom group of fig.2 of Vo-Dinh is the further calculated spectra that is similar to the figs. 8 and 10 of Appellant which are also calculated “spectra” graphs.  
Yet now, Appellant argues that “solely” excludes “normalization” method of Vo-Dinh. But nowhere in the Specification, has Appellant provided a clearly indication or definition of the scope of “solely” that exclude “normalization” calculation. 
Still furthermore, in contrast to Appellant’s argument that “solely” excludes ‘normalization,” Para 0076 of Appellant’s specification actually teaches “normalization” even though the word “normalization” is not used. In para 0076, Appellant recites “[i]n FIG. 9, the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra.” Clearly, this is normalization of all spectra to the fluorescent intensity I at 600 nm. Even from the fig. 9, I of Y-axis starts at ONE. It is also important to note that Appellant has failed to disclose how this normalization or “scaling” is done in terms of the scope of “solely.” 
So in essence, Appellant argues that the claimed invention “solely” can include “further calculation of spectra,” but somehow “solely” does not include the “further calculation of spectra” of Vo-Dinh. But Appellant has not specifically defined the scope of “solely.” 


Responding to Argument D
In response to Appellant’s argument that “because both normalized and non-normalized data are denoted in cited portions of Vo-Dinh, both data must be used, and not spectra solely in the fluorescence spectra of the tissue as specifically recited in claim 16,” the Examiner disagrees. Appeal Brief Page 12, para 2. 
First as explained above, Appellant has failed to define the scope of “solely” that excludes normalization. Furthermore, Appellant actually has done normalization in fig. 9 and para 0076 as well. 
Even if somehow, “solely” excludes “normalization.” 
Both normalized and non-normalized data of Vo-Dinh does NOT have to be used to read on the claim, claim 16. 
The non-normalized spectra of Vo-Dinh clearly shows the difference between the normal tissue and malignant tumor tissue. See Fig. 2 below. 

    PNG
    media_image2.png
    3135
    997
    media_image2.png
    Greyscale


It is true that Vo-Dinh teaches “it is difficult to observe subtle but consistent differences in the raw data between these differences are often masked by large variations in intensity.” But claim 16 does not recite any specificity or any successful rate. Fig. 2 and the system and/or method of obtaining fig. 2 taught by Vo-Dinh read on the claim 16. 
Appellant’s fig. 9 and para 0077 also disclosed the similar difficulty in that “[s]ome of the spectra shown in FIG. 9 are very noisy. A few spectra clearly show the double peaks from Haematoporphyrin or from the unidentified second porphyrin. Most spectra show no visible peaks at all.”
In fact, para 0070-0077 of Appellant’s Specification disclose that in order to provide better detection of different health state, the detected spectra requires further calculation that includes “differences,” “derivatives,” etc. 
Therefore, Vo-Dinh recognizes (see col. 4, lines 45-65) the needed of further calculation similarly to the recognition of Appellant for doing further calculation (see Para 0076-0078, specifically “FIG. 10 clearly shows characteristics, which correspond to the fluorophores F1 and F2, at wavelengths at which these characteristics are not visible in the original spectra shown in FIG. 9.”). 
Clearly, claim 16 does NOT require any further calculations that include any “differences” or “derivatives” which provide further calculation that provide better detection of otherwise difficult determinations between normal and abnormal tissues. 

In response to Appellant’s argument that: 
“the differential normalized fluorescence (DNF) curve of Vo-Dinh is different than fluorescence spectra in claim 16, and the health state of tissue in Vo-Dinh is determined based on the DNF curve. In claim 16, the health state is determined based on a spectra "solely" in the fluorescence spectra of the tissue, as this is specifically taught and even emphasized as a teaching of the present application that distinguishes from Vo-Dinh.”
Appeal Brief Page 12, para 5- Page 13, para 1. 
The Examiner Disagrees. 
As explained above, Appellant has never defined the scope of “solely” and yet picking and choosing the scope of “solely.” 
Appellant has never defined the “fluorescence spectra” of claim 16. And Appellant actually claims that the “[f]urther calculations based on the spectra solely in the fluorescence spectra of the tissue are not outside the scope of claim 16.” Appeal Brief Page 10 Para 2. Therefore, any further calculations of the spectra would read on claim 16. 
The differential normalized fluorescence (DNF) curve of Vo-Dinh is a further calculation of the non-normalized fluorescence curves obtained by Vo-Dinh which are spectra solely.  Col. 5, lines 1-11, lines 51-63; Col. 6, lines 6-31; Figs. 2-3. All fluorescence spectra data of Vo-Dinh are measured either normal tissues or abnormal 
Furthermore, even Appellant’s further calculation includes “normalization.” See Para 0076, and Fig. 9. Note that the teaching of “the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra” is normalization. Still furthermore Appellant’s further calculation also includes “derivative,” and “subtraction.” See para 0079-0080. 
Hence, the further calculation of the DNV curve of Vo-Dinh is within the scope of “solely” defined and claimed by the Appellant in the claim 16. Therefore, the DNV curve of Vo-Dinh and the cited reference read on claim 16. 

In response to Appellant’s argument that “claim 16 specifically avoids teachings such as those involving a DNF curve in Vo-Dinh or similar teachings in other known prior art documents,” and “in Vo-Dinh the normalized fluorescence spectra is used to distinguish between healthy and malignant tissue; and the healthy/not healthy tissue determination is not based on spectra solely in the fluorescence spectra of the tissue generated based on the emission light emitted by the tissue in response to excitation by the excitation light, as claimed in claim 16,” the Examiner disagrees. Appeal Brief Page 13, paras 1-2. 
Again, Appellant has never defined the scope “solely” in the Specification or claim 16 as to exclude or avoid DNF curve. 
As explained above, the differential normalized fluorescence (DNF) curve of Vo-Dinh is a further calculation of the non-normalized fluorescence curves obtained by Vo-
Furthermore, even Appellant’s further calculation includes “normalization.” See Para 0076, and Fig. 9. Note that the teaching of “the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra” is normalization. Still furthermore Appellant’s further calculation also includes “derivative,” and “subtraction.” See para 0079-0080. 
Hence, the further calculation of the DNV curve of Vo-Dinh is within the scope of “solely” defined and claimed by the Appellant in the claim 16. Therefore, the DNV curve of Vo-Dinh and the cited reference read on claim 16. 

In response to Appellant’s argument that “[f]ig. 2 in Vo-Dinh also does not disclose or suggest that any non-normalized fluorescence emission is used. Rather, all substantive descriptions in Vo-Dinh are directed to normalized fluorescence emissions … there are no such lables in Fig. 2 in Vo-Dinh, and there are no substantive description of non-normalized data in the specification for Fig. 2(a) or 2(b),” the Examiner disagrees. Appeal Brief Page 13 Para 3. 
Vo-Dinh clearly teaches the “[t]he data in FIG. 2(a) show that the fluorescence intensity of the malignant tissue (right curve) is much weaker than that of the normal tissue (left curve).” Col. 4, lines 45-46; also See Final Action Page 8, para 2, Page 14, para 2. Vo-Dinh also teaches “[i]t is noteworthy that the detection of small spectral structures in the weak fluorescence signal from the malignant tumor (FIG. 2(a), right curve) are generally difficult.” Col. 4, lines 54-58; also See Final Action Page 8, para 2, Page 14, para 2.
Hence, these statements alone would suggest that Vo-Dinh has used the non-normalized fluorescence emission. Not only so, furthermore Vo-Dinh’s DNF curve is based on this observation to enhance the determination or detection of abnormal tissues.  Col. 4, lines 62-65. In the further calculation, the DNF curve of Vo-Dinh which is a further calculation of the non-normalized fluorescence emission to enhance the determination or detection of abnormal tissues similarly to the further calculations of Appellant’s disclosure as explained above. 

In response to Appellant’s argument that “these deficiencies in the description render Vo-Dinh non-enabling,” the Examiner disagrees. 
Appellant has not provided any WANDS factor analysis as to why the descriptions of Vo-Dinh is non-enabling. 
Furthermore, the top fig. 2 (i.e. 2(a) and 2(b)) of Vo-Dinh clearly shows the enabling factor of the teaching of the non-normalized comparison by showing the difference between a normal tissue and a maglignant tumor when comparing next to each other. And the teachings of Vo-Dinh cited by the Examiner as shown clearly reads on claim 16. Appellant has failed to identify why the teachings of Vo-Dinh is non-enabling while claim 16 is enabling when the teachings of Vo-Dinh reads on claim 16 with the only exception on the disputed term “solely.” 
at which these characteristics are not visible in the original spectra shown in FIG. 9.”). 
Hence, the teaching of Vo-Dinh on non-normalized data before further calculation is enabling just as the teaching of Appellant’s of claim 16 and Fig. 9 because claim 16 and Fig. 9 also have difficulty to compare “F1 and F2, at wavelengths at which these characteristics are not visible” before the further calculations (i.e. derivative) of dependent claims. 

Therefore, the rejection of claim 16 under pre-AIA  35 U.S.C. 102(b) over Vo-Dinh is proper. 

Responding to Argument E
Because of the reasons and explanation set forth above that the rejection of claim 16 under pre-AIA  35 U.S.C. 102(b) over Vo-Dinh is proper, and that Appellant has failed to separately and specifically argue the rejection of dependent claims 17, 19-23, and 27-34 under pre-AIA  35 U.S.C. 103(a) over Vo-Dinh, Appellant has waived any rights in regards to the rejection of dependent claims 17, 19-23, and 27-34 under pre-AIA  35 U.S.C. 103(a) over Vo-Dinh. 


Responding to Argument F
In response to Appellant argument that: 
Specifically, FIG. 15 in Sendai illustrates intensity distributions of a fluorescence intensity spectrum of a tissue in a normal state and a tissue in a diseased state. In FIG. 15 of Sendai, the Y axis is for intensity and the X axis is for wavelength. The two curves shown in FIG. 15 of Sendai show that, compared to normal tissue, diseased tissue results in weak intensity fluorescence when irradiated by an excitation light. Sendai specifically teaches at paragraph [0006] that "the state of the tissue of the target subject cannot be accurately discerned based solely on the data relating to the intensity of the fluorescence received from the target subject" (emphasis added). Sendai goes into great detail as to the complexities supporting this statement, but this inarguably reflects that claim 16 cannot be properly rejected over Sendai under 35 U.S.C. § 102. For example, Sendai suggests that the features of claim 16 are not advisable since "the state of the tissue of the target subject cannot be accurately discerned," not that Sendai could be or should be modified to obtain claim 16.
Appeal Brief Page 15, Para 4. 
The Examiner Disagrees. 
First, as explained above, the scope of “solely” is disputed. 
Second, claim 16 does not claim or recite any specificity of the detection. 
Fig. 15 of Sendai alone can explain the difference between a normal tissue and a diseased tissue just by looking the figure. Hence, it reads on the claim 16. 
In response to the argument that Sendai teaches “the state of tissue of the target subject cannot be accurately discerned,” Appellant has disclose the same problem when comparing “F1 and F2, at wavelengths at which these characteristics are not 
Sendai recognizes (0006) the needed of further calculation (fig. 16, and fig. 17, 0009-0010) similarly to the recognition of Appellant for doing further calculation (see Para 0076-0078, specifically “FIG. 10 clearly shows characteristics, which correspond to the fluorophores F1 and F2, at wavelengths at which these characteristics are not visible in the original spectra shown in FIG. 9.”). 
Hence, the teaching of Sendai on non-normalized data (fig. 15) before further calculation is enabling just as the teaching of Appellant’s of claim 16 and Fig. 9 because claim 16 and Fig. 9 also have difficulty to compare “F1 and F2, at wavelengths at which these characteristics are not visible” before the further calculations (i.e. derivative) of dependent claims. 
Furthermore, Appellant has never defined the scope “solely” in the Specification or claim 16 as to exclude or avoid normalization.
As explained above, the normalized fluorescence curve of Sendai is a further calculation of the non-normalized fluorescence curves obtained by Sendai which are spectra solely. Para 0006, 0009, 0010. All fluorescence spectra data of Sendai are measured either normal tissues or abnormal tissues. Para 0006, 0009, 0010. Sendai uses spectra solely in fluorescence spectra of the tissue. 
Furthermore, even Appellant’s further calculation includes “normalization.” See Para 0076, and Fig. 9. Note that the teaching of “the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra” is normalization. Still 
Hence, the further calculation of the normalization curve of Sendai is within the scope of “solely” defined and claimed by the Appellant in the claim 16. Therefore, the normalization curve of Sendai and the cited reference read on claim 16. 

In response to Appellant’s argument that: 
“Sendai does not properly support the rejection since it teaches away from the features of claim 16,” Appeal Brief Page 15, last para, “Sendai specifically teaches at paragraph [0006] that "the state of the tissue of the target subject cannot be accurately discerned based solely on the data relating to the intensity of the fluorescence received from the target subject,” Appeal Brief Page 16, last para, and “Sendai deters one of ordinarily skill in the art from pursuing the claimed approach,” Appeal Brief Page 16, last para, Appeal Brief Page 17, Para 1, 
The Examiner disagrees. 
Appellant only focuses on the word “cannot,” but failed to cite the completely sentences of what “cannot” is modifying. Sendai teaches “cannot be accurately discerned.” First, accuracy or specificity of a detection is not part of the claim 16. Sendai at least shown one example that normal tissue and diseased tissue can be detected without further calculation (Fig. 15) and then Sendai shows with further calculations the detection can be enhance or improved (i.e. normalization of fig. 16). 
Furthermore, Appellant also had accuracy problem without further calculation. As explained above, Appellant specifically disclosed that “FIG. 10 (which is a further at which these characteristics are not visible in the original spectra shown in FIG. 9 (these characteristics are not visible is similar to “cannot be accurately discerned.”).” Emphasis added in both bold letters and parenthesis. Furthermore, Fig. 9 of Appellant is also a normalization even though Appellant never use the word “normalization.” Appellant clearly states that “[i]n FIG. 9, the graphs are scaled so that the fluorescent intensity I at 600 nm is one for all spectra.” Specification Para 0076. So even with normalization of Fig. 9, the characteristics of fluorophores F1 and F2 are not visible. In other words, Appellant cannot accurately discerned F1 and F2 without further calculation. Yet, there are not further calculation limitations in claim 16. Appellant’s further calculations are only in dependent claims. So then Appellant claims that “solely” includes further calculations. Appeal Brief 10, para 2. If “solely” includes further calculation, then the further calculation (i.e. normalization of fig. 16) of Sendai would read on the claim 16. 
With respect to Appellant’s argument that “Sendai teaches away, therefore, and cannot be applied in a rejection for obviousness,” Appeal Brief page 16, last para, the Examiner disagrees. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.  W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Sendai clearly teaches one of many ways of 
[0005] Normally, when a target subject is irradiated by an excitation light, because a high-intensity fluorescence is emitted from a normal tissue, as shown by the solid line in FIG. 15, and a weak-intensity fluorescence is emitted from a diseased tissue, as shown by the broken line in FIG. 15, by measuring the intensity of the fluorescence emitted from the target subject, it can be determined whether the target subject is in a normal or a diseased state.
[0009] As shown in FIG. 15, the fluorescence intensity (an integral value over the entire wavelength band) emitted from a normal tissue and the fluorescence intensity emitted from a diseased tissue are clearly different.
Sendai Specification 0005, 0009.  
Sendai recognizes the weakness of “solely on the data relating to the intensity of the fluorescence received from the target subject” without further calculating the data. Para 0006. 
Sendai then provides an improved detection of normal tissue and disease tissue by further calculating the data showed in Fig. 15. Para 0009. (as shown in FIG. 16, in the normalized fluorescence intensity spectrum, the relative intensity of the fluorescence of a wavelength near 480 nm emitted from the diseased tissue is reduced in comparison to that emitted from the normal tissue state, and the relative intensity of the fluorescence of a wavelength near 630 nm emitted from the diseased tissue is greater in comparison to that emitted from the normal tissue. Accordingly, it can be determined if the target subject is a normal tissue or a diseased tissue based on the fluorescence intensity and the normalized fluorescence intensity.) 
Hence, Sendai does not teach away but rather showing more than one alternative of detection of normal tissue and diseased tissue based on the condition of “solely” on the measured data without further calculation and/or the condition of “solely” on the measured data with further calculation. Sendai basically found that the detection 
Hence, the rejection of claim 16 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sendai ‘104 evident Fluo ‘Spec is proper. 
Appellant has not separately and specifically argued the rejections of 17-18, 21, 24-25, 35-36 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sendai ‘104 evident Fluo ‘Spec. Appellant has waived those rights. 
Therefore, the rejections of claims 16-18, 21, 24-25, 35-36 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sendai ‘104 evident Fluo ‘Spec are proper. 

Responding to Argument G
Appellant has not separately and specifically argued the rejections of 19-20, 22-23, 27-34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sendai ‘104 in view of Vo-Dinh ‘773. Appellant has waived those rights. 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BO JOSEPH PENG/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.